DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auletta et al., US 2008/0066854 (hereafter Auletta).

Regarding claim 1, Auletta discloses a manufacturing system for manufacturing rectangular frames of plastic material (Abstract disclosing system for assembly of vinyl (i.e., plastic) door or window components (i.e. , rectangular frames)(see also rectangular 
The system of Auletta includes:
a horizontal frame welder configured to weld lengths of a plastic material together to form a rectangular frame (Figs. 5-9 and paras [0026], [0033]-[0036] describing welder station 100 having movable weld heads supported by a welder x-y gantry (i.e., horizontal frame welder);  Auletta describes an assembled stack of lineal vinyl components (i.e., lengths of a plastic material) being transferred to the welder and welded to form a frame (see Figs. 5 and 6 (para [0033]); see rectangular frame at Fig. 1), thus the welder is configured to weld lengths of plastic material into rectangular frames);
a corner cleaning station configured to remove excess flash created in a welding process at the horizontal frame welder (para [0026] discloses fusing frame components together (such fusing necessarily occurring at corners of the frame formed by the components) in the welding station 100 followed by moving the frame to a cleaning station; para [0040] discloses dropping a frame into a cleaner for the removal of flash from the welded area); 
a gantry (Figs. 2-7 and paras [0028]-[0035] describe an overhead gantry that holds four support trees 24, each tree attached to the gantry by a vertically oriented support arm 40, the gantry used for moving assembled frame pieces from a load or staging area 25 to weld station 100, the gantry includes cross members 52,53 and beams 50,51; para [0040] discloses using the overhead gantry to retrieve finished 
automatically remove the rectangular frame from the horizontal frame welder after it is welded (para [0040] discloses using the overhead gantry to retrieve the finished welded frames or sashes out of the welder; regarding the recitation of automatic, para [0026] discloses that a completed frame or sash is “automatically” ejected from the assembly station and moved to a cleaning station); 
move the rectangular frame to the corner cleaning station (para [0040] disclosing the gantry being used to retrieve finished frames out of the welder and transport them to a cleaning station); and 
automatically place the rectangular frame in the corner cleaning station (para [0040] disclosure of all four corners of the lowest base 120 (see Fig. 8 support tree with clamps, each having a base feature 120 further equipped with pivoting fingers described at paras [0036]-[0039]), automatically pivoting in unison to drop the lowest assembled frame into a cleaner).

Regarding claim 2, at Figs. 3 and 4, Auletta illustrates the gantry beams 50, 51 and 52 located in a space above the welder 100 and thus necessarily above the corner cleaning station in view of the para [0040] disclosure that the gantry drops the lowest assembled frame into the cleaner.  See also para [0033] disclosing an assembled stack can be raised after loading and then transported to the welder station 100 on the gantry.

claim 3, the gantry of Auletta is configured to move a plurality of rectangular frames within a given operating cycle (Figs. 3-8 illustrating a plurality of rectangular frame pieces being preassembled to form at least four frames (paras [0029], [0036]) and para [0040] disclosure of sequentially dropping frames into a cleaner until the assembly fixture is emptied).

Regarding claim 4, Auletta discloses a method of fabricating a corner of a plastic rectangular frame (Abstract disclosing a method that includes using a preparation station for bringing multiple vinyl (i.e., plastic) frame components into alignment followed by welding to form door or window components (i.e., rectangular frames) at their corners; see rectangular frame 10 in Fig. 1; see also Figs. 2 and 3 that illustrate a vinyl welding station 100 and loading station 24 wherein an operator O is performing an assembly step of a method of fabrication frame members into frames (paras [0026]- [0028]).
The method of Auletta includes: 
providing a horizontal frame welder for welding rectangular frames of plastic material (Figs. 5-9 and paras [0026], [0033]-[0036] describing welder station 100 having movable weld heads supported by a welder x-y gantry (i.e., horizontal frame welder);  Auletta describes an assembled stack of lineal vinyl components (i.e., plastic material) being transferred to the welder and welded to form a frame (see Figs. 5 and 6 (para [0033]); see rectangular frame at Fig. 1)); 
loading a plurality of associated frame members into the horizontal frame welder (paras [0006]-[0007] and Figs. 2-5; paras [[0028]-[0033] disclosing loading frame 
 welding the plurality of associated frame members to create the rectangular frames (para [0008] and Fig. 7 and paras [0034]-[0035]); 
providing a gantry for moving the rectangular frames (Figs. 2-7 and paras [0028]-[0035] describe an overhead gantry that holds four support trees 24, each tree attached to the gantry by a vertically oriented support arm 40, the gantry used for moving assembled frame pieces from a load or staging area 25 to the weld station 100, the gantry includes cross members 52,53 and beams 50,51; para [0040] discloses using the overhead gantry to retrieve finished welded frames or sashes out of the welder and transport them to a cleaning station for removing flash from the welded area); 
using the gantry to automatically remove the rectangular frames from the horizontal frame welder (para [0040] discloses using the overhead gantry to retrieve the finished welded frames or sashes out of the welder; regarding the recitation of automatic, para [0026] discloses that a completed frame or sash is “automatically” ejected from the assembly station and moved to a cleaning station); 
moving the rectangular frames overhead (Figs. 3 and 4, Auletta illustrates the gantry beams 50, 51 and 52 located in a space above the welder 100 and the operator O (i.e., overhead) and thus necessarily above the corner cleaning station in view of the para [0040] disclosure that the gantry drops the lowest assembled frame into the cleaner.  See also para [0033] disclosing an assembled stack can be raised after loading and then transported to the welder station 100 on the gantry); 
providing a corner cleaning station to remove excess flash from the rectangular frames (para [0026] discloses fusing frame components together (such fusing necessarily occurring at corners of the frame formed by the components) in the welding station 100 followed by moving the frame to a cleaning station; para [0040] discloses dropping a frame into a cleaner for the removal of flash from the welded area);  and 
using the gantry to automatically place the rectangular frames into the corner cleaning station (para [0040] disclosure of all four corners of the lowest base 120 (see Fig. 8 support tree with clamps, each having a base feature 120 further equipped with pivoting fingers described at paras [0036]-[0039]), automatically pivoting in unison to drop the lowest assembled frame into the cleaner).

Regarding claim 5, para [0040] discloses a process wherein the rectangular frames are placed into the corner cleaning station one at a time (describes emptying the assembly fixture “one at a time”).

Regarding claims 7 and 9, Figs. 3-8 of Auletta illustrate a plurality of rectangular frame pieces being preassembled to form a plurality of frames, illustrated as four frames (paras [0029], [0036]) and para [0040] discloses sequentially dropping frames into a cleaner until the assembly fixture is emptied, thus disclosing that the gantry accumulates at least four rectangular frames as work in process during each work cycle, prior to placing the rectangular frames into the corner cleaning station.

claim 8,  Auletta illustrates the gantry beams 50, 51 and 52 located in a space above the welder 100 and necessarily also using a space above the corner cleaning station in view of the para [0040] disclosure that the gantry drops the lowest assembled frame into the cleaner.  See also para [0033] disclosing an assembled stack can be raised after loading and then transported to the welder station 100 on the gantry.        

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Auletta as applied to claim 4 and further in view of McGlinchy et al., US 2008/0083193 (hereafter McGlinchy).
Regarding the claim 6 limitation of placing the rectangular frames into the corner cleaning station one at a time and removing them by hand operation one at a time as each rectangular frame has undergone a complete cleaning cycle, Auletta teaches sequential, one at a time placement of rectangular frames into the cleaning station by dropping a frame down into the station at para [0040].  Auletta does not provide further details regarding the cleaning station and is silent as to how the frames are removed from the cleaning station.

It would have been obvious to one of ordinary skill in the art the time of effective filing of the claims of the invention to modify the method of Auletta to include the use of the cleaning station of McGlinchy as a predictable, adequate, suitable cleaning station for use in the method of Auletta wherein the gantry system of Auletta can access the cleaning station of McGlinchy from above to drop frames into the station one at a time according to the method of Auletta, followed by an operator manually removing the frame for cleaning of two additional corners and also for removal of a finished, cleaned frame.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746